Citation Nr: 0718551	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 15, 
2001, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 decision wherein the RO granted the 
veteran's claim for nonservice-connected pension benefits and 
assigned an effective date of February 15, 2001.  He wants an 
earlier effective date.

In April 2004, as support for his claim, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).  Also during that hearing, the veteran 
testified concerning an additional waiver claim, but that 
claim was granted in June 2004, so it is no longer at issue.


FINDINGS OF FACT

1.  In September 2001, the veteran was granted nonservice-
connected pension benefits retroactively effective from 
February 15, 2001, the date of receipt of his claim for these 
benefits.

2.  There is no probative medical evidence indicating the 
veteran was permanently and totally disabled within the one 
year immediately preceding the filing of his February 15, 
2001, claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 15, 2001, for the grant of nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (b)(1)(ii)(A) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By virtue of a November 2006 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession, 
including evidence of an earlier-filed claim.  See Huston v. 
Principi, 17 Vet. App. 2003 (1995).

That November 2006 letter also indicated how the veteran's 
effective date was determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
See also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 
22, 2007).

In response to that November 2006 VCAA letter, and the 
Supplemental Statement of the Case (SSOC) issued that same 
month, the veteran indicated in January 2007 that he had more 
information or evidence to give to VA to substantiate his 
claim.  The VCAA notice response form on which he indicated 
that additional evidence was forthcoming informed him that VA 
would wait at least 60 days before deciding his claim to give 
him a chance to submit this additional information or 
evidence.  But unfortunately he never did.  His 
representative submitted a statement (on VA Form 646) in 
April 2007 - so beyond the 60-day suspense period, 
indicating they had no further comment.  Hence, there is no 
indication that additional evidence needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

As for the timing of the VCAA notice, since it was not sent 
until November 2006, it obviously was not issued prior to 
initially adjudicating the veteran's claim in the September 
2001 decision at issue.  However, keep in mind the veteran's 
claim initially arose in the context of him trying to 
establish his entitlement to 
nonservice-connected pension benefits, and his claim for an 
earlier effective date was made when filing his August 2002 
notice of disagreement (NOD).  The RO then sent him a 
November 2002 statement of the case (SOC) readjudicating 
his claim - specifically on the earlier effective date 
issue, and more recently again readjudicated his claim in the 
November 2006 supplemental SOC (SSOC), the same day the RO 
sent him the November 2006 VCAA letter.  And, as mentioned, 
in response to that letter, he never submitted the additional 
supporting evidence he had indicated he would, so there is no 
need for yet another SSOC again readjudicating his claim 
because there is no additional evidence to consider.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

Applicable Statutes and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which he became permanently 
and totally disabled, whichever is to his advantage.  
38 C.F.R. § 3.400(b)(ii).

38 U.S.C.A. § 1502 was amended, effective in September 2001, 
to provide that VA will consider a veteran to be permanently 
and totally disabled if he is a patient in a nursing home for 
long-term care due to disability or determined to be disabled 
for Social Security Administration (SSA) purposes.  Pub. L. 
No. 107-103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001); 
38 C.F.R. § 3.114 (2006).

Analysis

On February 15, 2001, the veteran filed a claim for 
nonservice-connected pension.  In September 2001, the RO 
granted his claim and assigned an effective date of February 
15, 2001, the date of receipt of his claim.

As reason to grant an earlier effective date, the veteran 
contends he filed several prior claims with VA for 
nonservice-connected pension benefits - beginning in April 
1990, so he believes he is entitled to an effective date 
retroactive to then.  During his April 2004 hearing he 
acknowledged that he had no documentation to offer supporting 
his assertion of earlier-filed claims, including in April 
1990.  To try and compensate for this, he submitted evidence 
from the SSA showing he had applied for and received 
Supplemental Security Income (SSI), beginning in 1997.

The Board recognizes that SSA awarded the veteran SSI from 
1997 and that the award was presumably based on a finding 
that he was disabled under laws administered by that agency.  
But assuming, without deciding, that SSA found in 1997 that 
he was permanently and totally disabled, that finding alone 
would not entitle him to an earlier effective date for the 
grant of nonservice-connected pension benefits under 
applicable VA regulations.  This is because, even if it was 
factually ascertainable in 1997 that he was permanently and 
totally disabled (keeping in mind that 38 U.S.C.A. § 1502 
allows this presumption based entirely on his SSA award), he 
still by all accounts did not actually file a claim with VA 
for nonservice-connected pension benefits within one year of 
that 1997 determination by SSA.  See, e.g., Meeks v. West, 
216 F.3d 1363 (Fed. Cir. 2000) (the date of entitlement to 
award of benefits does not necessarily equal the date 
entitled to a certain rating).  The veteran did not file his 
VA claim until February 15, 2001, so that marks the effective 
date of his award.  See 3.400(b)(1)(i)(A).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turn meaning the 
benefit-of-the-doubt doctrine does not apply, and that his 
claim for an earlier effective date must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).




ORDER

The claim for an effective date earlier than February 15, 
2001, for the award of nonservice-connected pension benefits 
is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


